On June 15, 2006, the defendant was sentenced as follows: Count I: Twenty (20) years in the Montana State Prison, with five (5) years suspended, for the offense of Forgery (Common Scheme), a felony; Count IT: A commitment to the Cascade County Detention Center for a term of six (6) months, with no time suspended, to run concurrently with Count I, for the offense of Theft, a misdemeanor.
On August 2, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was represented by Brant Light.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the *95sentence or affirm it, but also increase it. The defendant was farther advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed at this time as he is in the process of filing a post conviction relief with the District Court.
Done in open Court this 2nd day of August, 2007.
DATED this 14th day of August, 2007.
Therefore, it is the unanimous decision of the Sentence Review Division that Pursuant to Rule 7 of the Rules of the Sentence Review Division of the Supreme Court of Montana, the application for sentence review will be held in abeyance pending the outcome of the post conviction relief. Notification to the Sentence Review Division must be made within sixty (60) days from the date in which the post conviction relief is decided if a review of sentence is still desired.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.